PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Lu, et al.
Application No. 16/926,620
Filed: July 10, 2020	
Attorney Docket No. 16946.1051US03
:
:
:                        DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed May 17, 2022, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely file a complete reply to the Notice to File Corrected Application Papers (Notice), mailed October 20, 2021. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 21, 2021. The Office mailed a Notice of Abandonment on March 8, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of 2100.00, (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET